Citation Nr: 0126672	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  95-19 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
August 1991.

This case returns to the Board of Veterans' Appeals (Board) 
from a December 1997 Board decision, which remanded this case 
for further development, to include a VA examination.

This case originally came before the Board on appeal from 
February 1993 and June 1993 decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that denied the veteran's claim of entitlement to 
service connection for hypertension.  Hearings were held at 
the Board in April 1997 and September 2001.


REMAND

The veteran and his representative contend that service 
connection is warranted for hypertension.  Unfortunately, the 
Board finds that this claim must again be remanded, to ensure 
full compliance with the law.

The Board recognizes that an examination which includes an 
opinion as to etiology of the veteran's hypertension was 
conducted in February 2000.  However, the Board notes that 
the examiner at that time specifically indicated that he did 
not have the veteran's service medical records available for 
review.  The Board finds, therefore, that the entire claims 
file, to include all service medical records, should be 
returned to the examiner who conducted the February 2000 
examination.  The examiner should review the entire claims 
file, and offer his opinions as to the etiology of the 
veteran's hypertension.

Further, the Board notes that the veteran, in his hearing 
testimony dated April 1997, made specific reference to a 
physical examination he underwent in April 1992, in 
conjunction with his attendance at a truck driving school.  
The veteran noted that he had trouble trying to obtain a 
report of that examination.  As the report of that 
examination would be helpful to the veteran's claim, an 
attempt should be made by the RO to obtain this report.  The 
veteran also noted, in his most recent hearing testimony, 
dated September 2001, that he had received treatment at 
"Kaiser", a private facility.  Attempts should be made to 
retrieve all relevant records from that facility.

Finally, the Board notes that there has recently been a 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
38 U.S.C. §§ 5103, 5103A, 5107 (West Supp. 2001).   

Upon remand, the Board should consider whether any further 
development is warranted in light of this new law.

The Board regrets that a further remand is required in this 
case; however, such a remand is necessary to ensure that the 
veteran receives all possible consideration available to him 
under the law.


Accordingly, this case is REMANDED for the following 
development:

1. The RO should contact the veteran, as 
well as his representative, and ask 
that he provide the names and 
addresses of all medical care 
providers who have recently treated 
him for his hypertension.  After 
securing any necessary release(s), the 
RO should request copies of all 
indicated records which have not been 
previously secured and associated with 
the claims folder, to include any 
pertinent records from "Kaiser", and 
the report of a physical examination 
the veteran underwent in April 1992 
for truck driving school.  All 
relevant VA records should be 
associated with the claims folder.  If 
the search for any requested records 
yields negative results, that fact 
should clearly be documented in the 
veteran's claim file, and he should be 
so notified.

2. After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the claims file should be 
returned to the physician who 
conducted the veteran's February 2000 
examination, to determine the severity 
and etiology of the veteran's 
hypertension.  It is imperative that 
the examiner review all the evidence 
in the claims folder, and acknowledge 
such review in the examination report.  
The examiner should be requested to 
offer an opinion, with the respect to 
the veteran's hypertension, as to 
whether it is as least as likely as 
not that the veteran's hypertension is 
related to his service.  Specifically, 
the examiner should indicate whether 
the elevated blood pressure readings 
that the veteran had in service 
represent the onset of the veteran's 
currently diagnosed hypertension.  All 
necessary tests and studies should be 
accomplished, and all clinical 
findings should be set forth in 
detail.  If the previous examiner is 
not now available, the veteran should 
be provided with a new examination and 
the instructions above followed.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act and its 
implementing regulations at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159) are 
fully complied with and satisfied.

5. After completion of the above-
requested development, and any other 
development deemed warranted by the 
record, the RO should readjudicate the 
claim on appeal.  The RO must provide 
adequate reasons and bases for its 
determination.


If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford him the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




